2467DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining a predetermined precedence order, retrieving each namespace and associated priority, inserting a Session Initiation Protocol SIP Resource-Priority header, and inserting an additional SIP Resource-Priority header.
The limitation of obtaining a predetermined precedence order, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an originating Proxy Call Session Control Function P-CSCF” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by an originating Proxy Call Session Control Function P-CSCF” language, “obtaining” in the context of this claim encompasses the user manually visualized the predetermined precedence order for the multiple namespaces. Similarly, the limitation of retrieving each namespace and associated priority and inserting a SIP Resource-Priority header and additional SIP Resource-Priority header, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by an originating Proxy Call Session Control Function P-CSCF” language, “retrieving” in the context of this claim encompasses the user manually formulating the namespace and associated priority. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - using a P-CSCF to perform the obtaining, retrieving, and inserting steps. The device in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a P-CSCF to perform the obtaining, retrieving, and inserting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record John et al (US Publication 2021/0044633 A1) discloses a method (fig. 4) of call handling when multiple namespaces are present for a call of a priority call type or emergency call type initiated by a subscriber 110 of a wireless network 120 (fig. 1 page 1 paragraph 0011), comprising: obtaining, by an originating Proxy Call Session Control Function P-CSCF 282, a predetermined precedence order for the multiple namespaces 512-514 (fig. 5 page 5 paragraph 0057); retrieving, by the originating P-CSCF, each namespace and associated priority from the subscriber’s Registration Context (page 5 paragraph 0058); and inserting, by the originating P-CSCF, a Session Initiation Protocol SIP Resource-Priority header 511 for each namespace and associated priority (page 5 paragraph 0060). However, the prior art of record fails to teach for “inserting, by the originating P-CSCF, an additional SIP Resource-Priority header with an additional specified namespace and priority value identifying the predetermined precedence order for the multiple namespaces”, when the inserting an additional SIP Resource-Priority header is considered within the specific combination of steps recited in the method of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467